02-12-540-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00540-CR
 
 



Terrell Lloyd Sr. a/k/a
  Terrell Lloyd
 
 
 
v.
 
 
 
The State of Texas


§
 
§
 
§
 
§
 
§


From the 372nd
  District Court
 
of Tarrant County (1291790D)
 
January 10, 2013
 
Per Curiam
 
(nfp)



 
JUDGMENT
          This court has considered
the record on appeal in this case and holds that the appeal should be
dismissed.  It is ordered that the appeal is dismissed.
 
 
SECOND
DISTRICT COURT OF APPEALS 
 
 
 
PER
CURIAM
 
 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00540-CR
 
 



TERRELL LLOYD SR. A/K/A
  TERRELL LLOYD


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Terrell Lloyd Sr. a/k/a
Terrell Lloyd attempts to appeal from the trial court’s judgment convicting him
of unauthorized use of a vehicle and sentencing him to two years’ confinement
pursuant to a plea agreement.  The trial court’s certification of his right to
appeal states that this “is a plea-bargain case, and the defendant has NO right
of appeal.”
On November 15, 2012, this court
notified appellant about the statement on the trial court’s certification and
informed him that unless he or any party desiring to continue the appeal filed
with the court, on or before November 26, 2012, a response showing grounds for
continuing the appeal, the appeal may be dismissed.  See Tex. R. App. P.
25.2(d), 44.3.  We received responses from Appellant on November 20 and
November 27, but neither shows grounds for continuing the appeal.  Therefore,
we dismiss the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
                                                                             PER
CURIAM
 
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January 10, 2013




[1]See
Tex. R. App. P. 47.4.